OPINION — AG — ** SCHOOLS ** UNDER THE PROVISIONS OF 70 Ohio St. 1976 Supp., 6-104.5 [70-6-104.5] AND 70 Ohio St. 1976 Supp., 6-105 [70-6-105], A TEACHER WHO IS ABSENT FROM HIS OR HER DUTIES DUE TO PERSONAL ACCIDENTAL INJURY, ILLNESS OR PREGNANCY AND WHOSE AVAILABLE SICK LEAVE HAS BEEN PREVIOUSLY EXHAUSTED, IS ENTITLED TO RECEIVE, FOR AN ADDITIONAL TWENTY(20) DAYS PERIOD, FULL SALARY LESS THE AMOUNT ACTUALLY PAID A SUBSTITUTE EMPLOYED TO TEMPORARILY ASSUME SUCH ABSENT TEACHER'S POSITION. THE AMOUNT PAID A SUBSTITUTE MAY BE SUCH AMOUNT AS MAY BE AGREED UPON BETWEEN THE SUBSTITUTE TEACHER AND THE BOARD OF EDUCATION (SCHOOL BOARD). A SCHOOL DISTRICT'S SICK LEAVE PLAN FOR TEACHERS MAY LEGALLY PERMIT THE BOARD OF EDUCATION TO CALCULATE DEDUCTIONS FROM THE TEACHERS SALARY ON THE BASIS OF ACTUAL EMPLOYMENT CONTRACT PERIOD, SO LONG AS SUCH PERIOD DOES NOT EXCEED ONE HUNDRED AND NINETY(190) DAYS. CITE: 70 Ohio St. 1976 Supp., 6-105 [70-6-105], 70 Ohio St. 1971, 1-110 [70-1-110], OPINION NO. 68-326, 70 Ohio St. 1971, 6-106 [70-6-106] (R. THOMAS LAY)